ON REHEARING
PER CURIAM.
Grace Ellis applied for rehearing on the remand ordered by this court based on the contention that the record reviewed was incomplete. We stayed Ellis’ application and ordered the trial court to furnish us with those documents alleged by Ellis to have been omitted from the record. We have now received the missing portions of the record and can proceed with decision on rehearing.
After consideration of the complete record in this matter, including suit number 73-686 which was introduced as an exhibit in the instant case, and LIGA’s answer which was improperly filed in suit number 73-686, we find merit to Ellis’ contention that a remand would be superfluous.
Our review of the now completed record reveals that the declaratory judgment rendered in Ellis’ favor was proper. The trial judge had sufficient evidence before him to find that the consent judgment rendered *804against Champion is valid and enforceable against LIGA. Accordingly, we affirm that portion of the trial court’s judgment and hold that a remand is unnecessary.
In all other respects, the decision previously rendered in this matter is affirmed.